 

 

Case 2:21-cr-00053-GMN-VCF Document 7 Filed 02/18/21 Page 1of1

WILLIAM H. BROWN (7623)
BROWN MISHLER, PLLC

911 N. Buffalo Dr., Ste. 202

Las Vegas, Nevada 89128

Tel: (702) 816-2200

Fax: (702) 816-2300

Email: WBrown@BrownMishler.com
Attorney for Defendant

Douglas Thayer

 

——_—_ FILED

ENTERED ——— RECEIVED

——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

FEB 18 2021

 

 

 

CLERK US DISTRICT COUR
DISTRICT OF NEVADA '

 

 

 

DEPUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERCIA,

Plaintiff,
vs.
DOUGLAS THAYER,
Defendant.

 

 

2:21-cr-00053-GMN-VCF

ORDER CONTINUING INITIAL
ARRAIGNMENT AND
DETENTION HEARING

Based on the pending stipulation of counsel, and good cause appearing

therefore, the Court hereby vacates the current initial arraignment and

detention hearing date of February 24, 2021 and continues the date, such

that the new date shall be February 26, 2021 at 2:30 pm in LV Courtroom 3D before Magistrate
Judge Cam Ferenbach.

DATED this 18 day of February, 2021. as

 

 

UNITED STATES MAGISTRATE JUDGE

 
